UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7052



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BETTY J. MURPHY,

                                            Defendant - Appellant.




                            No. 97-7274



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


BETTY J. MURPHY,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
District Judge. (CR-89-280-WS, CA-96-632-6)
Submitted:   February 26, 1998          Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Betty J. Murphy, Appellant Pro Se. Paul Alexander Weinman, Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

her motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and denying her motion for reconsideration. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-
miss the appeals on the reasoning of the district court. United
States v. Murphy, Nos. CR-89-280-WS; CA-96-632-6 (M.D.N.C. July 18,

1997 and Aug. 15, 1997). We deny Appellant's motions for tran-

scripts at government expense, unsealing of documents, additional

briefing, appointment of counsel, and reinstatement of in forma
pauperis status. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3